United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.B., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Wilmington, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0278
Issued: June 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 20, 2017 appellant filed a timely appeal from an August 29, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.2
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty on July 17, 2017, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The record on appeal includes evidence received after OWCP issued its August 29, 2017 decision. The Board’s
review of a case is limited to the evidence in the case record that was before OWCP at the time of its final decision.
20 C.F.R. § 501.2(c)(1). Therefore, the Board is precluded from reviewing this additional evidence for the first time
on appeal. Id.

FACTUAL HISTORY
On July 19, 2017 appellant, then a 17-year-old youth conservation corps employee, filed a
traumatic injury claim (Form CA-1) alleging an injury in the performance of duty on July 17, 2017.
She stated that she started to feel weak on July 17, 2017 while raking gravel during the
performance of her federal employment duties. Appellant continued to feel weak and felt nauseas
while riding in an employing establishment vehicle to the next work location. Upon exiting the
vehicle, she passed out. Appellant’s supervisor noted that, when appellant collapsed, she fell into
the arms of a nearby employee, not hitting the ground. Appellant was taken to the hospital for
examination. No evidence was submitted in support of her claim.
By development letter dated July 27, 2017, OWCP notified appellant of the deficiencies of
her claim and afforded her 30 days to submit additional factual and medical evidence. Appellant
was also provided a questionnaire for her completion regarding the factual circumstances of her
injury. She did not respond and no further evidence was received.
By decision dated August 29, 2017, OWCP denied appellant’s traumatic injury claim. It
found that she had failed to respond to its July 27, 2017 development questionnaire and failed to
describe the July 17, 2017 incident in sufficient detail to establish that the employment incident
occurred as alleged. OWCP further found that appellant failed to submit medical evidence
containing a medical diagnosis in connection with the claimed injury or event.
LEGAL PRECEDENT
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific event
or incident or series of events or incidents, within a single workday or shift. Such condition must
be caused by external force, including stress or strain, which is identifiable as to time and place of
occurrence and member or function of the body affected.”3 To determine whether a federal
employee has sustained a traumatic injury in the performance of duty, it must first be determined
whether fact of injury has been established. First, the employee must submit sufficient evidence
to establish that she actually experienced the employment incident at the time, place, and in the
manner alleged.4 Second, the employee must submit sufficient evidence, generally only in the
form medical evidence, to establish that the employment incident caused a personal injury.5
It is a well-settled principle of workers’ compensation law and the Board has so held, that
an injury resulting from an idiopathic fall -- where a personal, nonoccupational pathology causes
an employee to collapse and to suffer injury upon striking the immediate supporting surface and
there is no intervention or contribution by any hazard or special condition of employment -- is not
within coverage of FECA.6 Such an injury does not arise out of a risk connected with the
employment and is, therefore, not compensable. The Board has made equally clear, the fact that
3

20 C.F.R. § 10.5(ee).

4

John J. Carlone, 41 ECAB 354 (1989).

5

J.Z., 58 ECAB 529 (2007).

6

See Carol A. Lyles, 57 ECAB 265 (2005).

2

the cause of a particular fall cannot be ascertained or that the reason it occurred cannot be
explained, does not establish that it was due to an idiopathic condition.
This follows from the general rule that an injury occurring on the industrial premises during
working hours is compensable unless the injury is established to be within an exception to such
general rule.7 If the record does not establish that the particular fall was due to an idiopathic
condition, it must be considered as merely an unexplained fall, one which is distinguishable from
a fall in which it is definitely proved that a physical condition preexisted and caused the fall.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury in the
performance of duty on July 17, 2017, as alleged.
Appellant has not provided sufficient detail to establish that a traumatic incident occurred
in the performance of duty as alleged.9 On her Form CA-1, she indicated that she had felt weak
while in the performance of duty, subsequently experienced nausea in an employing establishment
vehicle, and then collapsed while exiting the vehicle. While appellant’s supervisor corroborated
appellant’s account of her collapse, the description alone is vague and does not relate with
specificity the circumstances of the injury.10 Specifically, it is unknown whether appellant had
suffered similar disability or symptoms before the claimed injury or whether she sustained any
other injury, either on or off duty. OWCP could, therefore, not determine, based upon evidence
of record, whether her fall was idiopathic, or remained unexplained.11
Appellant was provided an opportunity to submit evidence to establish how her alleged
injury occurred on July 27, 201. By letter dated July 27, 2017, OWCP requested that she describe
the factual circumstances of her injury and provided her with a factual development questionnaire
for completion. Appellant did not respond to the questionnaire and failed to provide a narrative
statement detailing the traumatic incident prior to the issuance of OWCP’s denial of her claim on
August 29, 2017. The only explanation she provided pertaining to the alleged July 17, 2017
traumatic incident is a generalized and vague statement noted on her Form CA-1. By failing to
describe the employment incident and circumstances surrounding her alleged injury, appellant has

7

Dora J. Ward, 43 ECAB 767, 769 (1992); Fay Leiter, 35 ECAB 176, 182 (1983).

8

John R. Black, 49 ECAB 624 (1998); Judy Bryant, 40 ECAB 207 (1988); Martha G. List, 26 ECAB 200 (1974).

9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

10

See J.H., Docket No. 18-0026 (issued April 13, 2018); see also T.N., Docket No. 16-1099 (issued
December 16, 2016).
11

See supra note 8.

3

not established that the traumatic injury occurred in the performance of duty, as alleged.12 Thus,
the Board finds that she has not met her burden of proof.13
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury in the
performance of duty on July 17, 2017, as alleged.

12

Id.

13
The Board notes that appellant was transported to the hospital. OWCP, however, did not adjudicate the issue of
her incurred medical expenses or whether emergency or unusual circumstances were present. Ordinarily, the
employing establishment will authorize treatment of a job-related injury by providing the employee a properly
executed (Form CA-16) within four hours. In this case, the record does not contain a Form CA-16 or any other
authorization from OWCP for medical treatment. However, under section 8103 of FECA, OWCP has broad
discretionary authority to approve unauthorized medical care which it finds necessary and reasonable in cases of
emergency or other unusual circumstances. 5 U.S.C. § 8103; 20 C.F.R. § 10.304. See L.B., Docket No. 10-0469
(issued June 2, 2010); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing Examination and
Treatment, Chapter 3.300.3a.(3) (February 2012).

4

ORDER
IT IS HEREBY ORDERED THAT the August 29, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

